                         Case 2:18-cv-01990-JCM-VCF Document 91 Filed 07/20/20 Page 1 of 2




                     1   Deverie Christensen. Esq.
                         Nevada State Bar No. 6596
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     4   Email: Deverie.Christensen@jacksonlewis.com

                     5   Susan N. Eisenberg, Admitted Pro Hac Vice
                         Florida State Bar No. 600393
                     6   COZEN O’CONNER
                         Southeast Financial Center
                     7   200 South Biscayne Blvd., Suite 300
                         Miami, FL 33131
                     8   Tel: (305) 704-5941
                         Email: seisenberg@cozen.com
                     9
                         Attorneys for Defendant Desert Palace LLC.
                10       d/b/a Caesars Palace – Las Vegas

                11
                12                                    UNITED STATES DISTRICT COURT

                13                                            DISTRICT OF NEVADA

                14       MICHAEL D’AMORE, ADAM BYCINA,
                         and RICHARD D’HONDT, on behalf of
                15       themselves, and all others similarly situated,      Case No. 2:18-cv-01990-JCM-VCF

                16                      Plaintiffs,                          JOINT STIPULATION AND ORDER
                                                                             REGARDING SETTLEMENT OF
                17              vs.                                          MATTER
                18       DESERT PALACE LLC, d/b/a CAESARS
                         PALACE – LAS VEGAS
                19
                                        Defendant.
                20
                21              The parties, by and through their respective counsel of record, hereby notify the Court that

                22       the parties have reached an agreement in principal to settle the individual claims of the named

                23       plaintiffs and are currently conferring regarding terms of the settlement agreement. This shall be

                24       a global settlement resulting in dismissal of the entire action with respect to all parties and claims.

                25       The parties will submit a Motion for Court Approval of Settlement no later than August 21, 2020.

                26              Given the resolution of this matter, the parties hereby request that all current deadlines be

                27       vacated, including the deadline for the Parties to submit a Proposed Discovery Plan and

                28       Scheduling Order.
Jackson Lewis P.C.
    Las Vegas
                         Case 2:18-cv-01990-JCM-VCF Document 91 Filed 07/20/20 Page 2 of 2




                     1                                                 STIPULATION

                     2                NOW THEREFORE, the parties hereby agree and stipulate as follows:

                     3                The current pleading deadlines in this matter shall be vacated.

                     4                The parties shall file a Motion for Court Approval of Settlement by August 21, 2020.

                     5                Dated this 17th day of July, 2020.

                     6
                         LEON GREENBERG, P.C.                                   JACKSON LEWIS P.C.
                     7
                         /s/ Malgorzata Realin                                  /s/ Deverie J. Christensen
                     8   Leon M. Greenberg, NV Bar No. 8094                     Deverie J. Christensen, NV Bar #6596
                         2965 South Jones Boulevard, Suite E–3                  Christopher Stevens, Admitted Pro Hac
                     9   Las Vegas, NV 89146                                    Vice
                                                                                JACKSON LEWIS P.C.
                10       David Markham, Admitted Pro Hac                        300 S. Fourth Street, Suite 900
                         Vice                                                   Las Vegas, NV 89101
                11       Malgorzata Realin, Admitted Pro Hac
                         Vice                                                   Susan N. Eisenberg, Admitted Pro Hac
                12       Lisa Brevard, Admitted Pro Hac Vice                    Vice
                         THE MARKHAM LAW FIRM                                   Florida State Bar No. 600393
                13       750 B Street, Suite 1950                               COZEN O’CONNER
                         San Diego, CA 92101                                    Southeast Financial Center
                14                                                              200 South Biscayne Blvd., Suite 300
                         Attorneys for Plaintiffs                               Miami, FL 33131
                15       Michael D’Amore, Adam Bycina, and
                         Richard D’Hondt                                        Attorneys for Defendant
                16                                                              Desert Palace LLC, dba Caesars Palace
                                                                                – Las Vegas
                17
                18
                                                                            ORDER
                19
                                                                            IT IS SO ORDERED.
                20
                21
                                                                            U.S. District/Magistrate
                                                                            UNITED                   Judge JUDGE
                                                                                       STATES DISTRICT
                22                                                                    July 20, 2020
                                                                            Dated:
                23
                24
                         4846-2053-0371, v. 1
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                               2
    Las Vegas
